Title: To Benjamin Franklin from the Duchesse de Deux-Ponts, 21 [April] 1783
From: Deux-Ponts, Marianne Camasse, comtesse de Forbach
To: Franklin, Benjamin


paris Lundis [April] 21 a 2 heures [1783]
Mr le prince de deuxponts desire Mon respectable amis d’avoir Lhoneur de faire Votre Connessance d’autant quil est charge de Vous parlér de La part des etats de baviere dun arrangement de Comerce, avec Les etats unis. Je Lui ait proposér de satisfaire Son desir en vous donnant a dinee avec Lui il sera Libre jeudis ous samedis. Voyéz, Mon charmant amis, Si Vous pouriez Me faire Lhoneur de diner chez Moi Lun ous Lautre de Ces deux fours avec Mr Votre petit fils? Recevez mon vertueux et cher amis Lhomage dun Coeur qui Vous respecte autant quil Vous aime. M de Keralio avec qui je Vais boire a Votre sante Vous presentes son tendre homage. Je rouvre ma Lettre mon cher bon amis pour Vous rendre mille actions de graces de 4 bouteille de rack [arrack] quon Vient de me remettre de Votre part je vous en remercie bien tendrement.
 
Addressed: a Monsieur / Monsieur franklin / Ministre pleinipotentiaire / des etats unis a La Cour / de france / a passis
